COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-159-CV
 
IN RE MICHAEL CHRISTOPHER BELLAMY       
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION(1)
------------
       
The court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied.  Accordingly, relator's petition for
writ of mandamus is denied and the emergency stay previously granted is lifted.
       
Relator shall pay all costs of this original proceeding, for which let execution
issue.
 
                                                                       
PER CURIAM

PANEL B: LIVINGSTON, DAY, and WALKER, JJ.
DELIVERED: July 1, 2003

1. See Tex. R. App. P. 47.4.